Citation Nr: 0414518	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  98-14 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by memory loss, claimed in the alternative as a 
disability due to an undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by loss of vision and blurred vision, claimed in 
the alternative as a disability due to an undiagnosed 
illness.

3.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
December 1991, which included a period of service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.  In May 2000, the veteran appeared at a hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is in the claims file.  In July 
2002, the Board granted the veteran's motion to advance his 
appeal on the Board's docket, based on a finding of good 
cause.  38 U.S.C.A § 7107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 20.900(c) (2003).

This matter was previously before the Board, and remanded in 
January 2001 and May 2003, for additional development.  The 
Board notes that at the time of the May 2003 remand, one of 
the issues on appeal was entitlement to service connection 
for a left knee condition, to include varicose veins.  That 
issue was subsequently granted in part in an October 2003 
rating decision, which awarded service connection for 
varicosities, left lower posterior thigh.  As such, the 
remaining issue on appeal is framed as entitlement to service 
connection for a left knee disorder.  

For reasons explained in more detail below, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify you if further action is 
required on your part.

 

REMAND

This appeal arises out of the veteran's claims that he 
currently experiences memory loss and blurred vision, as a 
direct result of his active military service, including his 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  He also claims that he currently has a 
left knee disorder, which he maintains is related to a left 
knee problem that he was treated for during basic training.  
As noted in the Introduction, this matter was previously 
remanded by the Board in January 2001 and May 2003, for 
additional development.  The Board has carefully reviewed the 
record since the time of the May 2003 remand, but it does not 
appear that the remand order was fully complied with.  
Consequently, another remand is required to ensure that the 
requested development is completed.  See Stegall v. West, 11 
Vet. App. 268 (1998) (as a matter of law, a remand by the 
Board confers on the veteran the right to compliance with the 
remand orders).  The Board regrets any additional delay that 
will result from another remand of this appeal, but the Board 
finds that a remand is necessary to ensure that the veteran 
is afforded full compliance with the statutory duty to 
assist.  See 38 U.S.C.A. § 5103A.  

There are two primary reasons for the current remand.  First, 
additional efforts are needed to locate the veteran's service 
medical records (SMRs).  Despite documented attempts to 
locate such records, the Board is not satisfied that all 
efforts to locate the records were exhausted, and more 
significantly, it is not clear from the record why the 
veteran's SMRs cannot be located.  Second, clarification is 
needed from the examiner who conducted the July 2003 VA 
neurological examination, as he did not fully answer the 
question posed in the May 2003 Board remand.

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that whenever VA attempts to obtain records from a Federal 
department or agency, the efforts to obtain those records 
should continue until the records are obtained, unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3) (West 2002); see 38 C.F.R. 
§ 3.159(c)(2) ("VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.")  In the present case, despite past 
attempts by the RO and the Board to obtain copies of the 
veteran's SMRs, these records still have not been located and 
associated with the veteran's claims file.  More importantly, 
the Board cannot be "reasonably certain," based on 
documentation in the claims file, "that such records do not 
exist, or that further efforts to obtain those records would 
be futile."  Thus, additional efforts are needed to locate 
the veteran's SMRs, as outlined below.  

The May 2003 Board remand directed the RO to attempt to 
locate the appellant's missing SMRs by contacting the 
Commandant, Headquarters, United States Marine Corps.  The 
Board specifically requested that a negative response be 
provided if no service medical records could be found.  In 
June 2003, the RO mailed a letter to the Commandant, 
Headquarters, United States Marine Corps., as requested by 
the Board.  The letter included a statement that if no SMRs 
could be found, to please send a written response stating 
that there were no records located at that facility.  It does 
not appear that any response was received from that facility.  
As there is a possibility that this facility may have 
information pertaining to the location of the veteran's SMRs, 
a response to the June 2003 letter is necessary.  See 
Stegall, supra.

The May 2003 Board remand also directed the RO to obtain 
clarification from the National Personnel Records Center 
(NPRC) as to what was meant by a statement on a "3101 
Print" dated October 16, 2002, which states "No additional 
meds at Code 13."  The RO sought clarification on this point 
in a June 2003 Request for Information (also known as a 
"3101 Print").  The RO made the following request:

Please search for copies of any service 
medical records.  If no records located 
please send a response showing from whom 
the response received and and [sic] what 
is meant by the response 'no additional 
meds at code 13.'

The response received to this request is coded as "99" and 
states "enlistment and separation physicals copies from 
microfiche.  There are no other meds on file at Code 13."  
This "response" is non-responsive.  It does not explain 
what is meant by "there are no other meds on file at Code 
13."  Rather, the "response" simply reiterates that the 
enlistment and separation physicals are copies from 
microfiche (a point well-established at this point in the 
appeal), and repeats the statement about the Code 13.  Thus, 
the Board is again requesting that an explanation be provided 
as to what is meant by the above statement.  See Stegall, 
supra.

Ever since the inception of this appeal in January 1997, when 
the veteran filed his initial claim for VA compensation, 
there have been unsuccessful attempts by the veteran, the RO, 
and the Board to obtain copies of the veteran's SMRs.  
Moreover, no one has provided a reasonable explanation as to 
why the records could not be obtained.  This is not in 
compliance with 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. 
§ 3.159(c)(2).  Moreover, it does not appear that the 
procedures outlined in the Veterans Benefits Administration 
(VBA) Adjudication Procedure Manual, M21-1, Part III, Chapter 
4, have been fully complied with.

The Board has carefully reviewed the claims file, and in 
addition to the foregoing, a summary of the attempts to 
locate the veteran's SMRs is as follows.  In April 1997, the 
RO received "microfiche meds" from the NPRC.  Essentially, 
those records consist of a few lab reports.  In January 1998, 
the RO made another request for the veteran's SMRs (this 
request was addressed to code 13).  In February 1998, a 
response was received from the NPRC indicating that in April 
1997, all available medical records were sent to VA at 474 
South Court Street, Montgomery, Alabama (microfiche meds).  
In June 1998, the veteran requested a copy of his SMRs from 
the RO.  

In September 1999, a request was made to address code 13.  In 
November 1999, a response was received indicating that 
"standard source document(s) are not available ... other 
documents are <<mailed>>."  In February 2000, the RO 
received some of the veteran's service personnel records.  In 
April 2000, the veteran again requested his SMRs from the RO.  
He stated that he had contacted NPRC for the records, but 
that he was told that they were sent to the RO.  In August 
2002, the RO sent another request to the NPRC for the 
veteran's SMRs.  

In September 2002, a response was received that states "meds 
sent to VA, 474 South Court St., Montgomery, AL on 04/02/1997 
... (microfiche meds) ... No additional meds at code 13."  In a 
December 2002 Board development memorandum, a request was 
made to clarify what was meant by the foregoing response.  In 
December 2002, a response from the Montgomery VA medical 
center indicating that there were no records for the veteran 
at that station.  

In December 2002, the RO made a request to "Address Code 
42" for the veteran's SMRs.  In January 2003, a response was 
received (coded as 61) indicating that "DPRIS is negative 
for images for this veteran."  In December 2002, a negative 
response was received from the Records Management Center.  In 
December 2002, the Board contacted the RO to search for 
missing or misfiled medical records.  In February 2003, a 
response was received indicating that they had no medical 
records for the veteran.  In August 2003, the veteran sent 
another request to the RO for his service medical records, 
and inquired as to why they were not all available. 

Based on the foregoing, it is clear that attempts have been 
made to locate the veteran's SMRs.  However, the Board is not 
convinced, based on the documentation contained in the claims 
file, that it is reasonably certain that the veteran's SMRs 
do not exist or that further efforts to obtain those records 
would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. 
§ 3.159(c)(2).  It is not at all clear from the record what 
the responses mean that contain numerical codes - the 
responses are confusing, at best.  Moreover, based on the 
number of negative attempts to obtain the veteran's SMRs, 
this matter should be referred to a VA Military Records 
Specialist (or designated alternate) to investigate and to 
request records "outside normal channels" if necessary.  
See VBA Adjudication Procedure Manual, M21-1, Part III, ch. 
4, para. 4.28.  If it is determined that the SMRs are 
unavailable, and that further efforts to obtain the records 
would be futile, the procedures in VBA Adjudication Procedure 
Manual, M21-1, Part III, ch. 4, para. 4.29, should be 
followed, and a memorandum should be drafted that contains a 
formal finding on the unavailability of service records.  See 
VBA Adjudication Procedure Manual, M21-1, Part III, ch. 4, 
para. 4.29, Addendum O.  The required notice of any such 
finding should be provided to the veteran in accordance with 
established procedures.  

Finally, the May 2003 BVA remand requested that the veteran 
undergo a VA neurological examination.  The remand included a 
specific question for the examiner to answer.  In July 2003, 
the veteran underwent a VA neurological examination, in 
response to the Board's request.  The examiner indicated that 
he had reviewed the veteran's claims file, and carefully 
reviewed paragraph five of the remand.  However, the 
examiner's concluding remarks did not answer the question 
posed by the Board.  As such, the claims file should be 
forwarded back to the examiner who conducted the July 2003 VA 
neurological examination with a request for clarification.  
Specifically, the examiner should be asked to provide a 
detailed response to the question presented in the May 2003 
BVA remand.

In light of the foregoing, this matter is REMANDED to the RO 
via the AMC, for the following:

1.  Please process this case 
expeditiously, as a motion to advance 
this case on the Board's docket was 
granted in July 2002.  

2.  Send a second request for the 
veteran's service medical records to the 
Commandant, Headquarters, United States 
Marine Corps, ATTN:  MMSB-10, 2008 Elliot 
Road, Quantico, VA 22134-5030.  See VBA 
Adjudication Procedure Manual M21-1, Part 
III, ch. 4, para. 4.01(f)(2).  Please 
request that a negative response be 
provided, if no service medical records 
are found at the facility.  If no 
response is received, follow up the 
request with another letter.  Fully and 
completely document all attempts to 
receive a response from this facility in 
the claims file.  

3.  Provide an explanation for the 
numerical "codes" contained on all the 
"3101 Print" forms in the claims file, 
which are titled "Request for 
Information."  Specifically, provide an 
explanation for the following:  (1) 
address codes; (2) request codes; (3) 
response codes.  It needs to be plainly 
and clearly documented in the claims file 
what each code means.  

4.  Related to the request in paragraph 
3, above, provide an explanation as to 
what is meant by the October 16, 2002, 
"3101 Print" response that states "No 
additional meds at Code 13."  As 
explained in the body of this remand 
above, this matter was requested by the 
May 2003 Board remand, but the response 
was not satisfactory.

5.  If further attempts to locate the 
veteran's service medical records are 
negative, refer this matter to a VA 
Military Records Specialist (or 
designated alternate), to investigate and 
to request records "outside normal 
channels" if necessary.  See VBA 
Adjudication Procedure Manual, M21-1, 
Part III, ch. 4, para. 4.28.  The 
Military Records Specialist is 
specifically requested to review this 
remand, which includes a detailed outline 
of the past attempts to obtain the 
veteran's SMRs, and to carefully review 
the veteran's claims file, and to conduct 
whatever follow-up is deemed necessary, 
as outlined in VBA Adjudication Procedure 
Manual, M21-1, Part III, ch. 4, para. 
4.28.  If it is determined that the 
service medical records are unavailable, 
and that further efforts to obtain the 
records would be futile, the procedures 
in VBA Adjudication Procedure Manual, 
M21-1, Part III, ch. 4, para. 4.29, 
should be followed, and a memorandum 
should be drafted that is a formal 
finding on the unavailability of service 
records.  See VBA Adjudication Procedure 
Manual, M21-1, Part III, ch. 4, para. 
4.29, Addendum O.  The required notice of 
any such finding should be provided to 
the veteran in accordance with 
established procedures.  

6.  The veteran's claims folder should be 
referred back to the examiner who 
conducted the July 2003 VA examination 
for neurological disorders, for 
clarification.  Specifically, the 
examiner is requested to review the 
examination report, and answer the 
following question:  Whether the 
appellant has symptoms of memory loss, 
and, if so, whether the symptoms 
represent objective indications of 
chronic disability resulting from an 
undiagnosed illness related to the 
appellant's Persian Gulf War service, 
and/or whether the memory loss is 
etiologically related to the service-
connected psychiatric disability.  If, 
and only if, that same examiner is 
unavailable, the veteran should be 
scheduled for another VA neurological 
examination, and the examiner should be 
requested to carefully review the 
veteran's claims file in conjunction with 
the examination, and to carefully answer 
the foregoing question.  

7.  Following completion of the above 
development, the appellant's claims for 
service connection, which are the subject 
of this remand, should be readjudicated.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The veteran 
and his representative should be offered 
an appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	RICHARD C. THRASHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


